619 S.E.2d 606 (2005)
279 Ga. 662
In the Matter of Marcelo Antonio ESTRADA (two cases).
Nos. S05Y1528, S05Y1529.
Supreme Court of Georgia.
September 19, 2005.
William P. Smith, III, General Counsel State Bar, Elizabeth M. Williamson, Rebecca A. Hall, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
These two disciplinary matters are before the Court on the Investigative Panel's Notice of Discipline seeking disbarment of Marcelo Antonio Estrada for violations of Rules 1.3, 1.4 and 9.3 of Bar Rule 4-102(d) of the Georgia Rules of Professional Conduct. The maximum penalty for these violations is disbarment.
Two of Estrada's clients filed grievances against him after he abandoned their cases. *607 Estrada had agreed to represent each client in an immigration matter. However, he failed to file documents with the Immigration and Naturalization Service on behalf of one client, and he failed to appear as directed for an asylum hearing on behalf of the other client. Estrada further failed to communicate with either client. Estrada acknowledged service of the Notice of Investigation in both cases, but did not file a sworn written response as instructed. He provided only a P.O. Box to the State Bar, failed to acknowledge service of the Notice of Discipline that was directed to the P.O. Box, and was served by publication. Rule 4-203.1. He has not filed a Notice of Rejection in either case and, therefore, he is in default, has no right to an evidentiary hearing, and is subject to such discipline as may be determined by this Court. Rule 4-208.1. He is under interim suspension in both cases and has two additional formal complaints filed against him in State Bar Docket Nos. 4829 and 4830.
We have reviewed the record and conclude that the appropriate discipline is disbarment. Accordingly, the name of Marcelo Antonio Estrada is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Estrada is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.